Citation Nr: 0100511	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  97-27 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 29, 1992, 
for the grant of a total rating based on individual 
unemployability (TDIU) as a result of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION


The veteran had active military service from November 1964 to 
October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1967 the RO granted service connection for a 
schizophrenic reaction with the assignment of a 10 percent 
evaluation.  This decision was not appealed.  

On September 8, 1972 the veteran submitted a claim for 
entitlement to an increased evaluation for a schizophrenic 
reaction and a TDIU evaluation.  

In January 1973, the RO denied entitlement to an evaluation 
in excess of 50 percent for a schizophrenic reaction as well 
as entitlement to a TDIU evaluation.  

In September 1973 the RO issued a rating decision continuing 
the 50 percent evaluation for the schizophrenic reaction and 
denying entitlement to a TDIU.  

In October 1973 the veteran's service officer requested that 
"reconsideration" be given to the September 1973 rating 
decision continuing its 50 percent evaluation of the 
schizophrenic reaction and denying entitlement to TDIU.  It 
was specifically contended that there was sufficient evidence 
in the file to warrant a higher rating for the schizophrenic 
reaction.  It was further contended that it was inconceivable 
that the veteran could be declared incompetent and receive 
only a 50 percent disability rating.  It was also contended 
that the veteran was unemployable as a result of his service-
connected schizophrenic reaction.  

A statement of the case (SOC) was not provided with respect 
to the issue of TDIU.  

A SOC with respect to the increased rating claim was 
eventually provided in April 1980, in which the RO 
adjudicated the issue of whether an increased rating was 
warranted based on evidence obtained since January 1973.  
This SOC did not address the issue of entitlement to TDIU in 
this SOC.  A substantive appeal was not submitted with 
respect to this SOC.  

The veteran submitted subsequent claims for, in pertinent 
part, TDIU in the 1970s and 1980s; however, it does not 
appear that the RO specifically adjudicated these claims.  

In May 1992 the veteran submitted a claim for a TDIU, and 
claims for increased evaluations for his service connected 
schizophrenic reaction and residuals of a compression 
fracture of the thoracic spine.  The RO denied this claim in 
February 1994, and the veteran appealed.  A SOC that 
addressed, in pertinent part, TDIU was finally issued to the 
veteran in March 1994.  

The veteran submitted a substantive appeal, and the claim for 
TDIU was eventually granted in March 1997, with an assigned 
effective date of May 29, 1992.  



The veteran disagreed with the assignment of the effective 
date assigned for the TDIU evaluation.  In the December 1997 
SOC, the RO found that the assigned effective date was based 
on the date of receipt of his May 1992 claim, and that the 
claims filed prior to this had been denied and not appealed 
by the veteran.  

In November 1996 the Board remanded the issues of TDIU and 
increased evaluations for a schizophrenic reaction and the 
back disorder for further development.  

In March 1997 the RO granted a 70 percent evaluation for a 
schizophrenic reaction, and a 10 percent rating for the 
thoracic spine compression fracture, effective from May 29, 
1992, the date of his claim.  It also granted entitlement to 
a TDIU, effective May 29, 1992.  

The veteran indicated his satisfaction with this decision, 
and in numerous communications it was indicated that he was 
withdrawing his appeal; however, he specifically expressed 
disagreement with the assigned effective date for his back 
disability and for the TDIU evaluation.  

In March 1999 the Board denied entitlement to an effective 
date earlier than May 29, 1992, for the grant of a TDIU, and 
for the grant of a 10 percent evaluation for the residuals of 
compression fractures of the thoracic spine.  The Board 
found, in part, that there were no pending claims upon which 
an earlier effective date could be established.  

The veteran appealed the Board's decision.  In June 2000 a 
Joint Motion for Remand was submitted asking that the Board's 
denial of an earlier effective date for the grant of a TDIU 
be vacated and remanded.  The issue of an earlier effective 
date for the 10 percent evaluation of the spinal disability 
was abandoned.  



It was put forth in the Joint Motion that the Board did not 
provide adequate reasons and bases in arriving at its denial.  
More specifically, it found that the there were multiple 
previous and possibly pending TDIU claims, and that the Board 
should address whether there were any unadjudicated claims 
for entitlement to a TDIU, and whether any of these prior 
adjudications would impact the veteran's entitlement to an 
earlier effective date.  

In June 2000 the United States Court of Appeals for Veterans 
Claims (Court) granted the motion to vacate and remand in 
part the March 1999 Board decision.  The appeal as to the 
remaining issue (entitlement to an earlier effective date for 
a 10 percent evaluation of a back disability) was dismissed.  
The case has since been returned to the Board for further 
appellate review.  

After a careful review of the record, the Board finds that 
the evidence strongly indicates that the October 1973 request 
of reconsideration of the September 1973 rating decision was 
a notice of disagreement (NOD) with, in pertinent part, the 
RO's denial of entitlement to a TDIU evaluation, as it 
specifically requested reconsideration of the September 1973 
rating decision denying TDIU and contended that the veteran 
was unemployable due to his schizophrenic reaction.  See 
38 C.F.R. 19.113 (1973); 38 C.F.R. § 20.201 (2000).

When a veteran submits a NOD, the RO will prepare a statement 
of the case unless the NOD is withdrawn or resolved by the 
granting of the benefit sought.  38 C.F.R.§ 19.114 (1973); 
see 38 C.F.R. § 19.26 (2000).  

There is no indication that the veteran was provided with an 
SOC with respect to his NOD with the September 1973 rating 
decision.  A SOC specifically addressing the issue of 
entitlement to TDIU was not provided until March 1994 during 
the appeal of his current May 1992 claim.  The April 1980 SOC 
did not address the issue of TDIU, and did not provide notice 
of the regulations pertaining to TDIU.  

In addition, there is no indication that the veteran ever 
withdrew the October 1973 NOD with respect to this claim.  To 
the contrary, he continued to regularly claim entitlement to 
increased ratings and a TDIU evaluation up to his most recent 
May 1992 claim (it is again noted that the RO did not appear 
to adjudicate these subsequent claims submitted prior to the 
May 1992 claim).  

Thus, it appears that the veteran's September 8, 1972 claim 
for TDIU has remained pending.  The veteran submitted a 
September 1972 claim for TDIU.  The RO denied this claim in 
September 1973, and the veteran submitted a timely NOD with 
respect to this decision.  An SOC was not provided with 
respect to the issue of TDIU until March 1994, during the 
pendency of his most recent May 1992 claim.  Therefore, it 
appears that the September 1973 rating decision did not 
become final, and his September 1972 claim for TDIU remained 
pending.  

Because it appears that the September 1972 claim was still 
pending at this point, the March 1994 SOC could be more 
appropriately viewed as an SOC with respect to the October 
1973 NOD.  

In essence, the October 1973 NOD served to toll the finality 
of the September 1973 RO rating decision.  Where an appellant 
and his representative have not been properly furnished with 
a SOC, the period in which to appeal the adjudication does 
not start to run, and that determination does not become 
final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(holding that where VA has failed to procedurally comply with 
statutorily mandated requirements, a claim does not become 
final for purposes of appeal).  

As a result, it appears that the September 1973 decision 
denying, in pertinent part, entitlement to a TDIU evaluation 
never became final, and the September 8, 1972 claim for a 
TDIU evaluation has remained pending.  Id.  

In light of the above, the Board is of the opinion that the 
issue of whether the veteran's schizophrenic reaction 
warranted a TDIU evaluation prior to May 1992 must be 
remanded.  


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

The Board is not satisfied that all relevant facts have been 
properly developed pursuant to the duty to assist.  In 
particular, the record indicates that the veteran is 
receiving disability benefits from the SSA, and there is no 
indication that such records have been obtained.  The RO 
should obtain these and any other relevant records that have 
not been obtained.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

The Board notes that the medical evidence prior to May 29, 
1992 contains significant evidence with respect to the 
veteran's schizophrenic reaction and its impact on his 
employability.  



The record indicates that the veteran was officially 
incompetent from approximately March 1971 to November 1978, 
and there are multiple medical opinions before, during, and 
after this period of incompetency essentially finding the 
veteran to be unemployable as a result of his schizophrenic 
reaction.  

In addition, an examiner noted in May 1994 that the veteran 
had simply never been very functional since his return from 
Vietnam.  The February 1997 VA examiner concluded that the 
veteran could not be gainfully employed, and noted that the 
veteran's history was notable for a consistent reporting over 
the years of poor work performance since his discharge from 
the military.  

In other words, while the record indicates that the veteran 
did not meet the minimum schedular requirements prior to May 
1992 for a TDIU evaluation under 38 C.F.R. § 4.16(a) there is 
competent evidence prior to May 1992 specifically finding the 
veteran to be unemployable as a result of his schizophrenic 
reaction.  Therefore, the issue of entitlement to a TDIU 
evaluation on an extra-schedular basis pursuant to section 
4.16(b) has been raised by the evidence of record.  
VAOPGCPREC 6-96.  

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

The Board lacks authority to grant a TDIU on an extra-
schedular criteria in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996) mot. for rev. en banc den., 9 Vet. 
App. 253 (en banc order 1996).  However, the Court has held 
that the Board does have authority to review whether a claim 
merits submission for an extra-schedular evaluation.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); see Brannon v. West, 
12 Vet. App. 32 (1998).

Thus, on remand, if the RO determines that an earlier 
effective date for TDIU is not warranted under 38 C.F.R. 
§ 4.16(a), then it must submit the case to the Director, 
Compensation and Pension service for extra-schedular 
consideration, as there are multiple medical records dated 
prior to May 1992 finding the veteran to be unemployable as a 
result of his service-connected schizophrenic reaction.  
Bagwell, Brannon, supra.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

Efforts to obtain these records shall 
continue unless it is reasonably certain 
that such records do not exist or that 
further attempts to obtain those records 
would be futile.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(3)).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast Letter 00-87 (November 17, 2000); 
Stegall, supra.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an effective date 
prior to May 29, 1992 for the grant of a 
TDIU evaluation.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
and 4.16.  

In adjudicating this claim, the RO must 
document its consideration of the 
evidence indicating that the veteran's 
September 1972 claim for TDIU has 
remained pending.  

If the RO finds that an earlier effective 
date for TDIU is not warranted under 
38 C.F.R. § 4.16(a), the RO must submit 
this case to the Director, Compensation 
and Pension Services (now the Under 
Secretary for Benefits) for extra-
schedular consideration under 38 C.F.R. 
§ 4.16(b).  Bagwell, Brannon, supra.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



